Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cory Fisher and Elizabeth Lucas on May 11, 2021.
Claims

The claim set filed February 22, 2021 has been amended as follows: 

1. (Currently Amended) An upper for an article of footwear, the upper comprising: 
a knitted component having a first portion and a second portion, 
wherein the first portion of the knitted component comprises an outer surface and at least partially forms a foot-receiving portion of the upper, 
wherein the second portion of the knitted component at least partially forms a strap of the upper, 
wherein the strap includes a first edge and a second edge that are both seamlessly secured to the outer surface of the first portion of the knitted component, 
the outer surface of the first portion on a lateral side of the upper via at least one first knit structure, and 
wherein the second edge is formed via common knitting with the first portion such that the second edge is seamlessly secured to the outer surface of the first portion on a medial side of the upper via at least one second knit structure, and 
wherein the strap includes a third edge, the third edge being a continuous knit edge that extends from the first edge to the second edge such that the third edge extends over a throat area of the upper and such that the strap forms an exterior top surface of the upper in a central region of the throat area and such that the strap entirely extends continuously and seamlessly over the outer surface of the first portion from the first edge, over the throat area, to the second edge.


31. (Currently Amended) An upper for an article of footwear, the upper comprising: 
a knitted component having a first portion and a second portion, 
wherein the first portion of the knitted component comprises an outer surface and at least partially forms a foot-receiving portion of the upper, 
wherein the second portion of the knitted component at least partially forms a strap of the upper, 
wherein the strap entirely extends continuously and seamlessly over the outer surface of the first portion from a lateral side of the upper, over a throat area of the 
wherein a pocket between the first portion and the strap extends over the throat area of the upper, 
wherein the strap includes a first edge and a second edge respectively on the medial side and the lateral side, 
wherein the first edge is formed via knitting with the first portion on the outer surface of the first portion such that the first edge is seamlessly secured to the first portion on the medial side of the upper via at least one first knit structure, and 
wherein the second edge is formed via knitting with the first portion on the outer surface of the first portion 

32. (Currently) The upper of claim 31, wherein the strap includes a third edge that extends from the first edge to the second edge such that the third edge extends over [[a]] the throat area of the upper.
  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed over the prior art of record as none of them, alone or in combination, disclose an upper with a knitted component having a first portion with an outer surface and a second portion forming a strap, there the first and second edges of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732